PER CURIAM.
This cause is before us on petition for writ of certiorari to the Florida Industrial Commission.
Petitioner, a 34-year old mechanic, filed a claim for injury resulting from aggravation of pre-existing bulbous emphysema due to inhalation of certain gases, in the course of his employment. The Judge of Industrial Claims found that petitioner’s exposure to nitrogen tetroxide and monomen-thahydrazine was a compensable injury by accident and aggravated petitioner’s preexisting condition hastening the necessity for lung surgery. The Judge granted ten weeks of temporary total disability benefits and medical expenses.. Permanent partial disability and the payment of Dr. Norris’ bill was denied.
The Full Commission reversed, holding there was “no medical evidence in the record which would support a finding that claimant’s emphysema is related to an exposure to gases which arose out of and in *211the course of his employment.” One mem-her dissented, pointing out that:
“Dr. Norris, the operating surgeon, testified that the claimant’s condition could have been caused, aggravated, or accelerated by inhalation of noxious gases.”
We have heard argument of,the parties and reviewed the record and brief. The Order of the Judge of Industrial Claims is supported by competent substantial evidence and should not have been reversed. Dr. Norris, who operated on petitioner removing a portion of both lungs, testified that in his opinion, exposure to the gases in question “possibly could aggravate” the condition. In response to a hypothetical question setting out the circumstances of petitioner’s exposure, Dr. Norris stated: “I would say that I would be strongly suspicious that emphysema was a direct result of toxic exposure.”
Accordingly, certiorari is granted, the order of the Full Commission is quashed and the cause remanded with directions to reinstate the Order of the Judge of Industrial Claims.
Petition for attorney’s fees is granted in the amount of $350.00.
It is so ordered.
ERVIN, C. J., ADKINS and BOYD, JJ., and RAWLS, District Judge, concur.
DREW, J., dissents with opinion.